                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION

CIVIL ACTION NO: 4:14-CV-00074-JHM

DEREK SCHALL                                                                       PLAINTIFF

V.

SUZUKI MOTOR OF AMERICA, INC.,
SUZUKI MOTOR CORP., and
NISSIN KOGYO CO., LTD.                                                          DEFENDANTS

                             MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendants’ Motion to Exclude Plaintiff’s expert

witness, Dr. Thomas Balk. [DN 191]. Fully briefed, this matter is ripe for decision.

                                         I.      BACKGROUND

        Plaintiff Derek Schall was injured in a motorcycle accident on July 19, 2013, in Daviess

County, Kentucky. [DN 5 ¶ 39]. He alleges that the accident was caused by defects in the front

brake master cylinder on the motorcycle, a 2007 Suzuki GSX-R600. [Id.] He has brought an

action against Suzuki Motor Corporation (“SMC”), the manufacturer of the motorcycle; Suzuki

Motor of America, Inc. (“SMAI”), the importer of the motorcycle; and Nissin Kogyo Co., Ltd.

(“Nissin”), the manufacturer of the front brake master cylinder, alleging strict products liability

and negligence. [Id. ¶ 41–52].

                                   II.        STANDARD OF REVIEW

       Defendants move the Court to exclude Plaintiff’s expert, Dr. Thomas Balk, arguing that his

opinions do not meet the standards of Federal Rules of Evidence 702 and Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993).

       Rule 702 provides that “[a] witness who is qualified as an expert by knowledge, skill,

experience, training, or education may testify in the form of an opinion or otherwise if: (a) the
expert’s scientific, technical, or other specialized knowledge will help the trier of fact to understand

the evidence or to determine a fact in issue; (b) the testimony is based on sufficient facts or data;

(c) the testimony is the product of reliable principles and methods; and (d) the expert has reliably

applied the principles and methods to the facts of the case.” Under Rule 702, the trial judge acts

as a gatekeeper to ensure that expert evidence is both reliable and relevant. Mike’s Train House,

Inc. v. Lionel, LLC, 472 F.3d 398, 407 (6th Cir. 2006) (citing Kumho Tire Co., Ltd. v. Carmichael,

526 U.S. 137 (1999)).

       Parsing the language of the Rule, it is evident that a proposed expert’s opinion is
       admissible, at the discretion of the trial court, if the opinion satisfies three
       requirements. First, the witness must be qualified by “knowledge, skill, experience,
       training, or education.” FED. R. EVID. 702. Second, the testimony must be relevant,
       meaning that it “will assist the trier of fact to understand the evidence or to
       determine a fact in issue.” Id. Third, the testimony must be reliable. Id.

In re Scrap Metal Antitrust Litig., 527 F.3d 517, 528–29 (6th Cir. 2008). “Rule 702 guides the

trial court by providing general standards to assess reliability.” Id.

       In determining whether testimony is reliable, the Court’s focus “must be solely on

principles and methodology, not on the conclusions that they generate.” Daubert, 509 U.S. at 595.

The Supreme Court identified a non-exhaustive list of factors that may help the Court in assessing

the reliability of a proposed expert’s opinion. These factors include: (1) whether a theory or

technique can be or has been tested; (2) whether the theory has been subjected to peer review and

publication; (3) whether the technique has a known or potential rate of error; and (4) whether the

theory or technique enjoys “general acceptance” within a “relevant scientific community.” Id. at

592–94. This gatekeeping role is not limited to expert testimony based on scientific knowledge,

but instead extends to “all ‘scientific,’ ‘technical,’ or ‘other specialized’ matters” within the scope

of Rule 702. Kumho Tire, 526 U.S. at 147. Whether the Court applies these factors to assess the

reliability of an expert’s testimony “depend[s] on the nature of the issue, the expert’s particular


                                                   2
expertise, and the subject of his testimony.” Id. at 150 (quotation omitted). Any weakness in the

underlying factual basis bears on the weight, as opposed to admissibility, of the evidence. In re

Scrap Metal Antitrust Litig., 527 F.3d at 530 (citation omitted); see also Brooks v. Caterpillar

Global Mining Am., LLC, No. 4:14CV-00022-JHM, 2017 WL 5633216, at *1–2 (W.D. Ky. Nov.

22, 2017).

                                         III.   DISCUSSION

       Schall retained Dr. Thomas Balk to provide expert testimony related to the front brake

master cylinder—more specifically, whether the brake master cylinder exhibited evidence of

corrosion, whether the component parts used by Defendants in the brake master cylinder were

reasonable, and when a reasonably prudent engineer should have detected a problem with the brake

master cylinder. Defendants now move to exclude the testimony of Dr. Balk arguing that (1) Dr.

Balk is not qualified to offer these opinions; (2) Dr. Balk’s opinions lack a sufficiently reliable

basis; and (3) Dr. Balk’s testimony is not relevant. [DN 191 at 2].

       A. Qualification to Offer Opinions

       Defendants maintain that while Dr. Balk’s background and expertise is in materials science

engineering, he does not possess the knowledge, skill, experience, training, or education that

qualifies him to offer opinions about whether the brake master cylinder was defective, whether the

brake master cylinder contained corrosion or hydrogen at the time of the accident, or whether

Suzuki and Nissin’s investigation was appropriate. According to Defendants, Dr. Balk never

worked as an expert witness, never designed nor manufactured a brake master cylinder or any other

motorcycle component, never examined a motorcycle brake system prior to this case, and never

authored any scholarly papers on brake master cylinders, motorcycle braking components, brake

fluids, or antioxidants. Defendants contend that he is not a member of any professional

organizations associated solely with the science of corrosion and is not an expert on zinc alloys,
                                                3
brake fluids, or brake fluid corrosion inhibitors. Thus, Defendants argue that Dr. Balk lacks

expertise as a brake master cylinder designer or manufacturer, and as a result, he is not qualified

to offer opinions about the design and manufacture of a brake master cylinder. [DN 191 at 13–

14]. The Court disagrees.

       Dr. Balk is qualified to offer expert opinions in this case. The record reflects that Dr. Balk

has a Bachelor of Science Degree in both Mechanical Engineering and Materials Science and

Engineering from the University of California Berkeley and a Master of Science Degree and a

Ph.D. in Materials Science and Engineering from The Johns Hopkins University. After graduation,

Dr. Balk practiced as a scientist in Stuttgart, Germany at the Max-Planck-Institute for Metals

Research where he researched metals. In 2004, the University of Kentucky Department of

Chemical and Materials Engineering Department hired Dr. Balk as a professor. In 2009, Dr. Balk

obtained his Professional Engineer license and completed the Professional Engineer exam in

metallurgical and materials engineering. During his tenure at the University of Kentucky, he wrote

or co-authored numerous peer-reviewed articles and taught courses in Materials Science and upper-

level courses in Corrosion, Materials Characterization Techniques, Material Failure Analysis,

Metals Processing, and Materials Design. Dr. Balk is a member of the Materials Research Society,

The Minerals, Metals, and Materials Society, ASM International, Association for Iron & Steel

Technology, and The American Ceramic Society.

        Dr. Balk explained during his deposition that a materials science engineer “works to

understand why materials behave the way they do, how they can be improved, how material

selection can aid in a design of a component or a system.” [DN 230-8 Balk Dep. at 20]. Dr. Balk

further testified that he considered the issues presented in this case to be “a fairly straightforward

materials engineering problem.” [Id. at 70]. Given his knowledge skill, experience, training, and

education in materials science engineering, he is qualified to proffer an expert opinion on a variety
                                                  4
of materials science and engineering topics. Specifically, testimony related to corrosion and the

materials selected for use in the brake master cylinder are within the scope of Dr. Balk’s expertise

as a materials science engineer. Similarly, Dr. Balk is qualified to opine when reported scientific

findings would alert an engineer that corrosion may be a problem within the brake master

cylinder.

       Furthermore, the fact that Dr. Balk never personally designed, manufactured, or examined

a brake master cylinder for a motorcycle prior to his opinions rendered in this case does not

disqualify him as an expert. “The federal courts in a number of product liability cases involving

engineering experts have permitted an expert witness with general knowledge to give expert

testimony where the subject of that testimony related to such general knowledge but the expert had

no specialized knowledge of the particular product.” Burke ex rel. Burke v. U-Haul Int’l, Inc., No.

3:03CV-32-H, 2006 WL 3043421, *4 (W.D. Ky. Oct. 20, 2006) (court permitted expert qualified

in vehicle dynamics to opine how a tow dolly reacted to an accident, even though the expert had

no particular experience with tow dollies) (citing DaSilva v. Am. Brands, Inc., 845 F.2d 356, 361

(1st Cir. 1988)); Palatka v. Savage Arms, Inc., 535 F. App’x 448, 455 (6th Cir. 2013) (“[W]e will

not require [an expert] to have a specialized knowledge of firearms to offer opinions” in a firearm

design and manufacturing defect case). The Court considers a proposed expert’s “full range of

practical experience as well as academic or technical training when determining whether that

expert is qualified to render an opinion in a given area.” Smith v. Ford Motor Co., 215 F.3d 713,

718 (7th Cir. 2000). See also Brooks v. Caterpillar Global Mining Am., LLC, No. 4:14CV-00022-

JHM, 2016 WL 276126, at *3 (W.D. Ky. Jan. 21, 2016).

       The Court finds that Dr. Balk’s knowledge as a mechanical and materials science engineer

qualifies him to offer opinions about whether the brake master cylinder on the Suzuki GSX-R

rendered it defective and unreasonably dangerous. Balk’s lack of practical experience designing
                                                 5
or manufacturing brake master cylinders on motorcycles is an issue of weight best suited for cross-

examination. See Poulter v. Cottrell, Inc., No. 12-C-01071, 2014 WL 5293595, at *2 (N.D. Ill.

June 24, 2014); Palatka, 535 F. App’x at 454.

       B. Relevance

       In a products liability case, “[n]egligence and strict liability theories of recovery overlap to

the degree that, in either instance, the plaintiff must prove the product was defective and the legal

cause of the injury.” Shea v. Bombardier Recreational Products, Inc., No. 2011-CA-000999-MR,

2012 WL 4839527, at *4 (Ky. Ct. App. 2012) (citing Tipton v. Michelin Tire Co., 101 F.3d 1145,

1150 (6th Cir. 1996)). See also Hinken v. Sears Roebuck and Co., No. 13CV-283-HRW, 2015 WL

165027, at *3 (E.D. Ky. Jan. 13, 2015); Yonts v. Easton Tech. Prods., Inc., No. 3:11-CV-535-DJH,

2015 WL 3408937, at *5 (W.D. Ky. May 27, 2015). “The ultimate question is whether the product

creates ‘such a risk’ of an accident of the general nature of the one in question ‘that an ordinarily

prudent company engaged in the manufacture’ of such a product ‘would not have put it on the

market.’” Yonts, 2015 WL 3408937, at *5 (quoting Montgomery Elevator Co. v. McCullough by

McCullough, 676 S.W.2d 776, 780, 782 (Ky. 1984)).

       Defendants contend that Dr. Balk’s expert opinion should be excluded claiming that Dr.

Balk holds no opinion on whether the alleged condition of the GSX-R’s front brake master cylinder

caused the accident. Similarly, Defendants argue that Dr. Balk’s opinions are irrelevant because

he does not know whether there was any hydrogen present in the brake master cylinder at the time

of the accident and he has not conducted any analysis, testing, experimentation, or calculations to

establish that corrosion or hydrogen gas played any role in causing Schall’s accident. [DN 191 at

22–24]. The Court will address Defendant’s argument with respect to Dr. Balk’s independent

testing of the brake master cylinder in the next section.



                                                  6
       The Court finds that Dr. Balk’s opinion will aid the jury in determining whether the brake

master cylinder suffered from a design or manufacturing defect. Dr. Balk testified that the subject

front brake master cylinder piston exhibited evidence of galvanic corrosion. Thus, the proximate

cause of the brake failure, in Dr. Balk’s opinion, was the use of a zinc piston which was

inappropriate for brake master cylinders given that zinc is known to be susceptible to

corrosion. [DN 230-8 Balk’s Dep. at 97–98]. Specifically, Dr. Balk testified that “[c]orrosion

occurred in Mr. Schall’s situation in his brake master cylinder as evidenced by the deposit that was

analyzed from the bore of that piston. And if that corrosion occurred, then that most likely involved

the generation of hydrogen gas.” [Id. at 97]. Dr. Balk further opined “that [the nonresponsiveness

of the brakes] was most likely due to hydrogen gas evolution.” [Id. at 98]. Evidence is relevant if

it has “any tendency to make the existence of any fact that is of consequence to the determination

of the action more probable or less probable than it would be without the evidence.” FED. R. EVID.

401. Relevant evidence is admissible under Federal Rule of Evidence 402. V & M Star Steel v.

Centimark Corp., 678 F.3d 459, 468 (6th Cir. 2012). Dr. Balk’s opinion as to the proximate cause

of the brake master cylinder’s failure is directly relevant to the key issues of this case.

       The Court will address the relevance of Dr. Balk’s opinions regarding the timeliness of

Defendant’s investigation and recall below.

       C. Reliable Basis

       Defendants seek to exclude the expert testimony of Dr. Balk arguing that his opinions lack

a sufficiently reliable basis. Defendants argue that Dr. Balk should not be permitted to testify

because he never personally inspected the subject GSX-R’s front brake master cylinder.

Defendants further argue that Dr. Balk’s testimony should be excluded because he never performed

actual testing, analysis, experiments, calculations or studies related to his opinions regarding the

presence of corrosion or hydrogen in the brake master cylinder or regarding the materials choice
                                                   7
related to the brake master cylinder. According to Defendants, Dr. Balk based his opinions solely

on a “handful” of documents provided by Schall’s attorneys and a review of photographs of the

brake master cylinder and components parts from the April 2014 inspection.

                 1. Corrosion, Hydrogen Generation, and Defect

          “Experts are permitted a wide latitude in their opinions, including those not based on

firsthand knowledge, so long as the ‘expert’s opinion [has] a reliable basis in the knowledge and

experience of the discipline.’” Jahn v. Equine Servs., PSC, 233 F.3d 382, 388 (6th Cir. 2000)

(quoting Daubert, 509 U.S. at 592). “‘[A] trial judge must have considerable leeway in deciding

in a particular case how to go about determining whether particular expert testimony is reliable.’”

Dilts v. United Grp. Servs., LLC, 500 F. App’x 440, 445 (6th Cir. 2012) (quoting Kumho Tire, 526

U.S. at 152).

          The Court recognizes that “Daubert attempts to strike a balance between a liberal

admissibility standard for relevant evidence on the one hand and the need to exclude misleading

‘junk science’ on the other.” Best v. Lowe’s Home Ctrs., Inc., 563 F.3d 171, 176–77 (6th Cir.

2009). However, the Daubert factors do not constitute a definitive checklist or test. Rather, the

“gatekeeping inquiry must be ‘tied to the facts’ of a particular case,” depending on “the nature of

the issue, the expert’s particular expertise, and the subject of his testimony.” Kumho Tire, 526 U.S.

at 150.     See also Johnson v. Manitowoc Boom Trucks, Inc., 484 F.3d 426, 430 (6th Cir.

2007). Depending on the facts of a given case, it is well within a district court’s discretion to find

an expert’s opinion reliable although he has conducted no testing. See Clay v. Ford Motor Co.,

215 F.3d 663, 668–69 (6th Cir. 2000) (“The district court, in its discretion, could have decided that

Richardson’s failure to test his theories went to the weight of his testimony regarding defects in

the Bronco II, not to its admissibility.”); Jacobs v. Tricam Indus., Inc., 10-CV-11469, 2011 WL

3957667, at *4 (E.D. Mich. Sept. 8, 2011) (finding that “testing is not required in every case,
                                                  8
particularly where, as here, the expert conducted an examination of the physical evidence”);

Wendorf v. JLG Indus., Inc., No. 08-CV-12229, 2010 WL 148255, at *4 (E.D. Mich. Jan. 11, 2010)

(finding expert’s failure to test goes to the weight of the testimony); Williams v. Gen. Motors Corp.,

No. 1:03-CV-02060, 2007 WL 3232292, at *2 (N.D. Ohio Oct. 30, 2007) (“Mr. Rosenbluth has

relied on various sources, including academic and government studies. His failure to perform his

own independent tests or studies of his theories goes to the weight of his testimony, not to its

admissibility.”). See also Potts v. Martin & Bayley, Inc., No. 4:08-CV-00015-JHM, 2011 WL

4703058, at *6 (W.D. Ky. Oct. 4, 2011).

       A review of Dr. Balk’s report and deposition indicates that he relied upon microscopic

photographic evidence of the subject master cylinder piston, test results of brake fluid of Schall’s

GSX-R, test results on sample material taken from the brake master cylinder, and other experts’

reports. Just as Dr. McLellan, Dr. Balk also relied on Suzuki and Nissin’s own internal

correspondence—including emails and memos shared between Suzuki and its dealerships

regarding customer complaints about their motorcycle brakes and reports of injury that were

associated with non-functioning brakes, inspection and testing by CCI Corporation,

correspondence with a professor in Japan who provided an opinion on corrosion issues in the front

brakes, an interview with a professor in the Engineering Department of Toyohashi University in

Japan, and technical conditions and observations presented in the internal documents. That

information, combined with his ample experience in materials science and engineering, helped him

conclude that corrosion existed in Plaintiff’s front brake master cylinder and the component parts

used by Defendants in the brake master cylinder were unreasonable. Dr. Balk followed an

established analytical path to arrive at a reasonable conclusion based on his observations of data

obtained by other experts, review of test results, research, and expertise. While Dr. Balk did not



                                                  9
inspect or perform any independent testing on the subject GSX-R’s brake master cylinder, this fact

goes to the weight and credibility of the evidence.

       Furthermore, as noted with respect to Dr. McLellan, Dr. Balk’s decision as to what data on

which to rely is in line with the choices made by at least one of Defendants’ expert witnesses in

this case—suggesting “that his data selection matched the conventional practices of his

profession.” Adler v. Elk Glenn, LLC, 986 F. Supp. 2d 851, 856–57 (E.D. Ky. 2013). It is

uncontested that Dr. Bruce Pound utilized the same materials to arrive at his opinions. (Pl’s Reply

at 12–13, DN 230) (“To formulate my opinions in this matter, I evaluated documents and

photographs that have been produced in relation to the brake master cylinder. Based on my

evaluation, education, and experience, I have reached the following findings and opinions . . . .”).

Therefore, contrary to Defendants’ argument, Dr. Balk’s opinion does not warrant exclusion for

having utilized other experts’ test and data or not independently testing the GSX-R’s FMBC

himself.

       Defendants also complain that Dr. Balk merely infers corrosion in the front brake master

cylinder on the day of Schall’s accident based on the presence of corrosion at an inspection nine

months later. Just as with the testimony of Dr. McLellan, it is clear from Dr. Balk’s deposition

that he does not intend to testify to the degree of corrosion or the amount of hydrogen gas present

at the time of the accident. However, based on his review of the data presented, the independent

test conducted by other experts, and his experience, he intends to testify that galvanic corrosion

caused hydrogen generation in the brake master cylinder which caused Plaintiff’s nonresponsive

brakes. Dr. Balk’s opinions are based on his practical experience and his study in a particular

technical field, and therefore, there appears to be no reason at this time to exclude him from

testifying about such.



                                                10
        Defendants also object to Dr. Balk’s report and proposed testimony arguing that his

opinions and methodology have not been subject to peer-review and Dr. Balk has not authored any

scholarly papers on brake master cylinders or motorcycle braking components. Defendants further

argue that Dr. Balk’s opinions do not have a known or potential error rate, have no standards

control, and were developed solely for use in this litigation. [DN 191 at 20–22]. Defendants argue

that Dr. Balk’s opinions trigger the Sixth Circuit’s cautionary “red flags” such as “reliance on

anecdotal evidence, improper extrapolation, failure to consider other possible causes, lack of

testing, and subjectivity.” [Id. at 22 (citing S.S. v. Leatt Corp., No. 1:12CV-483, 2013 WL 3714142

(N.D. Ohio July 15, 2013)].

        As noted by the United States Supreme Court, “the test of reliability is ‘flexible,’ and

Daubert’s list of specific factors neither necessarily nor exhaustively applies to all experts or in

every case.” Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 141 (1999). “The fact that a

witness’s ‘opinions may not have been subjected to the crucible of peer review, or that their validity

has not been confirmed through empirical analysis, does not [necessarily] render them unreliable

and inadmissible.’” Scanlan v. Sunbeam Prod., Inc., No. 3:12-CV-00009-CRS, 2018 WL 476165,

at *3 (W.D. Ky. Jan. 18, 2018) (quoting First Tenn. Bank Nat. Ass’n v. Barreto, 268 F.3d 319, 334

(6th Cir. 2001)). The Court’s objective is “‘to make certain that an expert, whether basing

testimony upon professional studies or personal experience, employs in the courtroom the same

level of intellectual rigor that characterizes the practice of an expert in the relevant field.’” Billone

v. Sulzer Orthopedics, Inc., No. 99-CV-6132, 2005 WL 2044554, at *2 (W.D.N.Y. Aug. 25, 2005)

(quoting Kumho Tire, 526 U.S. at 151).

        Dr. Balk’s opinion is not only based on his experience in the industry, but also generally

accepted materials science and engineering standards. In other words, the principles and methods

employed by Dr. Balk were not based on his ipse dixit, but appear to be a reliable method of
                                                   11
assessing the condition and the component parts of the brake master cylinder. See, e.g., Ferris v.

Tenn. Log Homes, Inc., No. 4:06CV-35-JHM, 2009 WL 1506724, at *10 (W.D. Ky. May 27,

2009); Zerega Ave. Realty Corp. v. Hanover Ins. Co., No. 04 CIV. 9651(KNF), 2006 WL 1343643,

at *4 (S.D.N.Y. May 17, 2006) (“Drawing upon one’s educational background and practical

experience is a reliable methodology through which to develop opinions and reach conclusions

about scientific, technical, or other areas of specialized knowledge.”).

       2. Product Investigation and Timeliness of Discovery of Defect

       Defendants seek to exclude Dr. Balk’s opinion about the timeliness of Suzuki and Nissin’s

investigations into the reduced brake phenomenon. [DN 191 at 19–20]. Defendants maintain that

this testimony is improper because the basis for Dr. Balk’s opinions is derived solely from his

summary of Defendants’ internal documents. Additionally, Defendants argue that Dr. Balk

improperly attempts to opine about the Defendants’ knowledge or state of mind concerning the

brake phenomenon. [Id.].

       In response, Plaintiff argues that Dr. Balk’s testimony will aid the jury in understanding

“when reported scientific findings would alert an engineer that corrosion may be a problem within

the [brake master cylinder]” and in understanding “the time it should have taken the Defendants to

scientifically recognize the defect.” [DN 230 at 13, 15]. Plaintiff cites the deposition testimony

of Dr. Balk in which he testified that based on his review of a compendium of reports from

November 15th of 2011” which included “30-something incidences or the summaries of those

incidents,” the gas generated in the brake master cylinder should have been analyzed at that time.

[Balk Dep. at 132]. Specifically, Dr. Balk listed the tests that would need to be done, including

“gas analysis, brake fluid analysis, elemental analysis of the deposits, failure analysis of the piston

and other metallic components” and noted that “each one of those is something that can be done

on the order of weeks.” [Balk Dep. at 132–134].
                                                  12
                 a. Summary of Documentary Evidence

          Defendants’ challenge to Dr. Balk’s opinions regarding Defendants’ investigation is

premised on their contention that Dr. Balk’s opinions and testimony are no more than a summary

of documentary evidence that the jury could review themselves. “‘[A]n expert cannot be presented

to the jury solely for the purpose of constructing a factual narrative based upon record evidence.’”

In re Fosamax Prods. Liab. Litig., 645 F. Supp. 2d 164, 192 (S.D.N.Y. 2009) (quoting Highland

Capital Mgmt., LP v. Schneider, 379 F. Supp. 2d 461, 469 (S.D.N.Y. 2005)). To the extent such

evidence is admissible, it is “properly presented through percipient witnesses and documentary

evidence.” Tillman v. C.R. Bard, Inc., 96 F. Supp. 3d 1307, 1330 (M.D. Fla. 2015). “However, as

opposed to providing a mere factual narrative, [an] expert is allowed to articulate the ‘factual

underpinning’ upon which [he] bases [his] opinion.”         Pledger v. Reliance Trust Co., No.

1:15-CV-4444-MHC, 2019 WL 4439606, at *12 (N.D. Ga. Feb. 25, 2019) (citing Duling v.

Domino’s Pizza, LLC, No. 1:13-CV-01570-LMM, 2015 WL 3407602, at *12 (N.D. Ga. Jan. 14,

2015)).

          The Court reviewed Dr. Balk’s Report and finds that his testimony is not offered “solely

for the purpose of constructing a factual narrative.” In re Fosamax, 645 F. Supp. 2d at 192.

Materials science and engineering as they relate to corrosion and hydrogen gas creation are

specialized matters not within the province of an ordinary juror. Cook v. Rockwell Intern. Corp.,

580 F. Supp. 2d 1071, 1149 (D. Colo. 2006). Dr. Balk “drew extensively on his specialized

knowledge and experience to review, analyze and summarize available information and to reach

conclusions regarding” what he believes Defendants knew or should have known regarding the

brake master cylinder at given points in time. Id. at 1149–50. It is also proper for Dr. Balk to

consider documentary evidence, pre-accident investigative reports, and internal correspondence in

evaluating both the cause of the alleged defect and the Defendants’ conduct and to interpret and
                                                 13
summarize the information he collected through this process to assist the jury in determining

whether Defendants breached their post-sale duty to warn of the defect. Id.; Mahaney on behalf of

estate of Kyle v. Novartis Pharm. Corp., No. 1:06-CV-00035-R, 2011 WL 13209806, at *4 (W.D.

Ky. Sept. 12, 2011). Neither Dr. Balk’s deposition nor his report suggests that he intends to merely

read or “regurgitate” the evidence as the expert in In re Fosamax.

                     b. Motive, Intent, and State of Mind

           “Courts have typically barred expert opinions or testimony concerning a corporation’s state

of mind, subjective motivation, or intent.” In re E.I. du Pont de Nemours and Co. C-8 Pers. Injury

Litig., 348 F. Supp. 3d 698, 718 (S.D. Ohio 2016) (citing In re Rezulin Products Liab. Litig., 309

F. Supp. 2d 531 (S.D.N.Y. 2004)); see also In re Seroquel Prods. Liab. Litig., No. 6:06-MD-1769-

ORL, 2009 WL 3806436, at *4–5 (M.D. Fla. July 20, 2009) (“The Court determines that [the

expert] may not render any opinions regarding the state of mind, intent, motives or ethics of [the

corporation] or any of its employees. These matters are not the proper subject of expert opinion;

they are matters to be argued by counsel based on the evidence.”); Bouchard v. Am. Home Prods.

Corp., No. 3:98-CV-7541, 2002 WL 32597992, at *6 (N.D. Ohio May 24, 2002) (expert’s

statements about corporate intent were inadmissible). In general, courts have found that this type

of “‘testimony is improper . . . because it describes lay matters which a jury is capable of

understanding and deciding without the expert’s help’” In re E.I. du Pont de Nemours & Co. C-8

Pers. Injury Litig., 348 F. Supp. 3d at 718.

           The Court disagrees with Defendants’ contention that Dr. Balk speculates as to Defendants’

state of mind, subjective motivation, or intent when he opines on what information was available

to Defendants and what Defendants knew or should have known both pre- and post-sale.1 Dr. Balk



1
    Dr. Balk stated in his report:

                                                   14
reviewed both academic texts and research and an extensive historical record—including internal

testing conducted by the companies, testing by an independent company, and internal emails—

and, based upon his qualifications, opines on what he believes Defendants knew or should have

known from a materials science and engineering standpoint regarding the brake master cylinder at

given points in time. “This is not testimony that goes to motive or intent.” In re E.I. du Pont de

Nemours and Co. C-8 Pers. Injury Litig., 348 F. Supp. 3d at 719; see also Tillman v. C.R. Bard,

Inc., 96 F. Supp. 3d 1307, 1333 (M.D. Fla. 2015) (“[T]o the extent [an expert] merely discusses

what information was available and possessed by [the defendant] prior to [the] procedure, this

testimony is helpful and relevant to determining whether [the defendant] acted reasonably and does

not improperly comment on [the defendant’s] ‘state of mind.’”); In re Yamaha Motor Corp. Rhino

ATV Prod. Liab. Litig., 816 F. Supp. 2d 442, 459 (W.D. Ky. 2011) (permitting expert testimony

regarding “what Yamaha knew and when”). Expert testimony on the state of scientific or industrial

knowledge available to Defendants is relevant to the issues of the existence of a design or

manufacturing defect. In re E.I. du Pont de Nemours and Co. C-8 Pers. Injury Litig., 348 F. Supp.

3d at 711. Similarly, testimony regarding what information was available and possessed by

Defendants prior to the accident is helpful and relevant to the issue of post-sale failure to warn.

         However, in as much as Dr. Balk offers opinions on the intent, motives, or state of mind of

the Defendants, it is not relevant or admissible based on this case law. Tillman, 96 F. Supp. 3d at


         In my opinion, it is reasonable to expect that Suzuki could have been expected to identify corrosion
         as the cause of gas bubbles in the brake fluid once it identified gas in the brake lines, which would
         have required them to analyze the gas and identify it as hydrogen. Once the gas is identified as
         hydrogen, it would have been reasonable to expect recognition that galvanic corrosion was occurring
         and a reasonably prudent company would understand that there was a defect in the front [brake
         master cylinder] that would allow this chemical reaction to occur.
(Balk Report, DN 230-9 at 3.) Dr. Balk noted that in formulating his opinion he considered “what can reasonably be
expected of an engineer, along with the relevant technical conditions and observations presented in the documents that
I reviewed.” (Id. at 4.) “Once the gas analyzed is identified to be hydrogen, a reasonably prudent manufacturer should
expect that galvanic corrosion was the specific corrosion scenario.” (Id.) “As noted above, Suzuki and Nissin had all
adequate information through their investigation to identify the galvanic corrosion process and its cause stemming
from chemical reactions within the piston, due to the defective coating process and materials used.” (Id. at 5.)

                                                         15
1333 (expert may opine “on what information and knowledge was available” to the company, but

may not go beyond that to offer opinions on the company’s intent or state of mind). Additionally,

Dr. Balk is not an expert in the manner in which corporations react to potential safety issues with

their products and, as a result, he is not permitted to offer an opinion on how the Defendants should

have responded following the detection of a potential defect. Id. at 1333 (expert was not qualified

to opine regarding “Bard’s corporate conduct or how Bard should have responded to the data in its

possession” because his areas of expertise did not include knowledge or even experience in the

manner in which corporations react). As recognized by Plaintiff, “it will be the obligation of other

experts to educate the jury as to how a reasonably prudent manufacturer should respond following

detection of a safety hazard such as this.” [DN 230 at 15].

                                         IV. CONCLUSION

       For the reasons set forth above, Defendants’ motion to exclude the testimony of Dr. Thomas

Balk [DN 191] is GRANTED in part and DENIED in part consistent with this opinion.




                                                                                  March 9, 2020




cc: counsel of record




                                                 16
